


Exhibit 10.64

 

SENIOR UNSECURED PROMISSORY NOTE

 

$125,089,347.28

 

Dated: June 1, 2005

 

 

New York, New York

 

FOR VALUE RECEIVED, SSA GLOBAL TECHNOLOGIES, INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of MADELEINE L.L.C., a New York
limited liability company (the “Lender”), the principal amount of ONE HUNDRED
TWENTY-FIVE MILLION EIGHTY-NINE THOUSAND THREE HUNDRED FORTY-SEVEN AND 28/100
DOLLARS ($125,089,347.28) (the “Loan”) on the Final Maturity Date (as defined
below).

 

Section 1.               Payments; Borrowing Request; General.  (a) The unpaid
principal amount of the Loan shall bear interest from the date the Loan is
funded by the Lender until the date such principal amount becomes due, at a
fluctuating interest rate per annum equal to the sum of the LIBOR Rate plus
2.75%, payable quarterly in arrears on the last day of March, June,
September and December in each year, commencing on September 1, 2005.  All
interest shall be computed on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) elapsed. 
Notwithstanding any other provision of this Note, interest paid or becoming due
hereunder, or any document or instrument executed in connection herewith or
therewith, shall in no event exceed the maximum rate permitted by applicable
law.  Both principal and interest are payable in lawful money of the United
States of America in immediately available funds at 299 Park Avenue, New York,
New York 10171, Attention:  Mark A. Neporent, or such other office as the Lender
may designate.

 

To the extent permitted by law, upon the occurrence and during the continuance
of an Event of Default, the principal of, and all accrued and unpaid interest
on, the Loan, fees, or any other obligations of the Borrower under this Note,
shall bear interest, from the date such Event of Default occurred until the date
such Event of Default is cured or waived in writing in accordance herewith, at a
rate per annum equal at all times to the Post-Default Rate.

 

(b)           The principal amount of the Loan hereunder and all payments made
to the Lender on account of such principal shall be noted by the Lender on
Schedule A attached hereto; provided, however, that any error or omission by the
Lender in this regard shall not affect the obligation of the Borrower to pay the
full amount of the principal under this Note.

 

(c)           The proceeds of the Loan made under this Note shall be used to
refinance the Indebtedness outstanding under the Prior Notes (as hereinafter
defined).  As used herein, “Prior Notes” means (A) the Second Amended and
Restated Subordinated Promissory Note, dated August 1, 2003 made by the Borrower
to the order of the Lender in the principal amount of $59,190,349.38, of which
$69,190,349.38 is outstanding on the date hereof, (B) the Subordinated
Promissory Note, dated December 18, 2003 made by the Borrower to the order of
the Lender in the principal amount of $23,000,000.00, of which 23,000,000.00 is
outstanding on the date hereof, and (C) the Second Amended and Restated
Promissory Note, dated February 26, 2004 made by the Borrower to the order of
the Lender in the principal amount of $97,557,880.00, of which $99,828,163.51 is
outstanding on the date hereof.

 

--------------------------------------------------------------------------------


 

 Section 2.              Definitions.

 

As used in this Note, the following terms shall have the respective meanings
indicated below, such meanings to be applicable equally to the singular, plural,
masculine, feminine and neuter forms of such terms:

 

“Authorized Person” means, with respect to any Person, the chief executive
officer, chief financial officer, president, executive vice president, or vice
president of such Person or such other Person designed in writing pursuant to
Section 8.6 hereof.

 

“Borrower” has the meaning set forth in the Preamble hereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close; provided
that with respect to the borrowing, payment or continuation of, or determination
of interest rate for, the Loan, the term “Business Day” shall also mean any
Business Day which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.

 

“Event of Default” has the meaning set forth in Section 7.

 

“Final Maturity Date” has the meaning set forth in Section 5(a).

 

“GA Notes” means each of the Senior Unsecured Promissory Notes, each dated the
date hereof and payable by SSA Global Technologies, Inc. to (i) General Atlantic
Partners 77, L.P. in the original principal amount of $6,830,495.47; (ii) GAPCO
GmbH & Co. KG in the original principal amount of $33,611.25; (iii) GAP
Coinvestments III, LLC in the original principal amount of $391,696.18; (iv) GAP
Coinvestments IV, LLC in the original principal amount of $99,276.10;
(v) General Atlantic Partners 76, L.P. in the original principal amount of
$17,705,698.60; (vi) GAP Coinvestment Partners II, L.P. in the original
principal amount of $1,036,299.23; and (vii) GapStar, LLC in the original
principal amount of $574,843.30.

 

“Indebtedness” has the meaning set forth in Section 7.

 

“Indemnity” has the meaning set forth in Section 8.5.

 

“Interest Period” means, with respect to the Loan, the period commencing on the
borrowing date or the date of any continuation of the Loan, as the case may be,
and ending three months thereafter, provided that (i) each Interest Period shall
begin on the first day of a month and end on the last day of a month, provided
that the initial Interest Period shall commence on the date hereof and end on
the last day of the third month immediately succeeding the date hereof, (ii) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day, unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (iii) no Interest Period for shall not end
after the Final Maturity Date, and (iv) no more than one (1) Interest Period for
the Borrower may exist at any one time.

 

“Lender” has the meaning set forth in the Preamble hereto.

 

2

--------------------------------------------------------------------------------


 

“Lender’s Costs” has the meaning set forth in Section 8.4.

 

“LIBOR” means, with respect to the Interest Period, the rate per annum
determined by the LIBOR Reference Bank in New York, New York on the basis of the
rates at which Dollar deposits are offered to major banks in the London
interbank market on or about 2:00 p.m. (New York City time) 2 Business Days
prior to the commencement of the applicable Interest Period, for a term and in
amounts comparable to the Interest Period and amount of the Loan requested by
the Borrower in accordance with this Note, or, if the foregoing rate is
unavailable, the rate per annum determined by the Lender in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate, in each case rounded upwards to, if necessary to
the next 1/16%, which determination shall be conclusive in the absence of
manifest error.

 

“LIBOR Rate” means, with respect to the Interest Period for the Loan, the rate
per annum determined by the Lender (rounded upwards if necessary, to the next
1/16%) by dividing (a) LIBOR for the Interest Period by (b) 100% minus the
Reserve Percentage.  The LIBOR Rate shall be adjusted on and as of the effective
day of any change in the Reserve Percentage applicable to the holder of this
Note.

 

“LIBOR Reference Bank” means JPMorgan Chase Bank in New York, New York, its
successors or any other commercial bank designated by the Lender to the Borrower
from time to time.

 

“Loan” has the meaning set forth in the Preamble hereto.

 

“Note” means this Senior Unsecured Promissory Note.

 

“Note Register” has the meaning set forth in Section 6.2.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Note plus 2%.

 

“Proceeding” means any proceeding commenced by or against any Person under any
provision of the Bankruptcy Code, as amended, any successor statute, and any
equivalent foreign legislation, or under any other bankruptcy or insolvency law,
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

 

“Reserve Percentage” means, on any day, the maximum percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor governmental
authority) for determining the reserve requirements (including any basic,
supplemental, marginal, or emergency reserves) that are in effect on such date
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities”).

 

3

--------------------------------------------------------------------------------


 

Section 3.               [Intentionally Omitted].

 

Section 4.               Representations, Warranties and Covenants.

 

Section 4.1.            Representations and Warranties.

 

(a)           The Borrower hereby represents and warrants to the Lender as
follows:

 

(i)            The Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

(ii)           The execution, delivery and performance of this Note by the
Borrower are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene the Borrower’s
organizational documents or any contractual restriction binding on or affecting
the Borrower.

 

(iii)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of this Note.

 

(iv)          This Note constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.

 

(v)           The Borrower’s obligations under this Note will rank senior in
right of payment to all other Indebtedness incurred by the Borrower, except that
the obligations under this Note will pari passu with any Indebtedness incurred
by the Borrower that is designated by the Borrower, at the time of such
incurrence, as senior indebtedness.

 

Section 4.2.            Covenants.  So long as any principal of or interest on
this Note shall remain unpaid, the Borrower will:

 

(a)           comply in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental authorities
except where the necessity of compliance therewith is contested in good faith by
appropriate proceedings;

 

(b)           do or cause to be done, all things necessary to preserve and keep
in full force and effect its existence and good standing and any rights,
privileges, obligations, licenses and franchises material to the Borrower’s
business; and

 

(c)           keep proper books of record and accounts in which full, true and
correct entries in accordance with GAAP shall be made of all material financial
matters and transactions in relation to its business and activities.

 

Section 5.               Payments and Prepayments.

 

(a)  Subject to the provisions contained herein, the outstanding principal of
this Note and interest thereon shall be due and payable on June 1, 2008 (the
“Final Maturity Date”). 

 

4

--------------------------------------------------------------------------------


 

All payments of such principal and interest thereon under this Note shall be
made pro rata with payments of principal and interest thereon under the GA
Notes.

 

(b)           The Borrower may, at its option and upon not less than two
Business Days’ prior written notice to the Lender, prepay this Note, in whole at
any time or in part from time to time, without penalty or premium, each such
prepayment to be accompanied by the payment of accrued interest to the date of
each prepayment on the amount prepaid, provided that each partial prepayment
shall be in a principal amount equal to $500,000 or an integral multiple
thereof.  Any principal amount of this Note which is repaid or prepaid may not
be reborrowed.

 

(c)           Notwithstanding anything to the contrary set forth in this Note,
if at any time the Borrower shall make a prepayment of principal and interest
thereon under any of the GA Notes, then the Borrower shall simultaneously make a
pro rata prepayment of principal and interest thereon under this Note.

 

Section 6.               Registration and Transfer of the Note.

 

Section 6.1.            Transfer Restrictions.  This Note may not be sold,
assigned, or in any manner transferred or disposed of, in whole or in part,
except in compliance with the terms and conditions hereof.

 

Section 6.2.            Note Register; Ownership of Note.  This Note shall be
registered in a register (the “Note Register”) as it is issued and transferred,
which Note Register shall be maintained by the Borrower at its principal office
or, at the Borrower’s election and expense, by the Borrower’s transfer agent. 
Subject to Section 6.3 hereof, the Borrower shall be entitled to treat the
registered holder of this Note on the Note Register as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in such Note on the part of any other Person, and shall not
be affected by any notice to the contrary, except that, if and when this Note is
properly assigned in blank, the Borrower may (but shall not be obligated to)
treat the bearer thereof as the owner of such Note for all purposes.  All of the
rights provided to a holder under this Note, if properly assigned, may be
exercised by a new holder without a new Note first having been issued.

 

Section 6.3.            Transfer of Note.  This Note may be transferred,
assigned or otherwise disposed of or subordinated to any Person without the
consent of the Borrower.  This Note and all rights hereunder are transferable in
whole or in part, without charge to the holder hereof, upon surrender of this
Note with a properly executed Form of Assignment attached hereto as Exhibit A at
the principal office of the Borrower.

 

Section 6.4.            Replacement of Note.  On receipt by the Borrower of
evidence reasonably satisfactory to the Borrower of the loss, theft, destruction
or mutilation of this Note and, in the case of any such loss, theft or
destruction of this Note, on delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Borrower or, in the case of any such
mutilation, on surrender of such Note to the Borrower at its principal office
and cancellation thereof, the Borrower at the expense of the Lender, shall
execute and deliver, in lieu thereof, a new Note of like tenor.

 

5

--------------------------------------------------------------------------------


 

Section 7.               Events of Default.  If any of the following shall occur
(each, an “Event of Default”): (a) the Borrower shall fail to pay any principal
of or interest on this Note when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise); or (b) any representation or
warranty made by the Borrower in this Note, or in any document or certificate
executed in connection with this Note, shall have been incorrect in any material
respect when made; or (c) the Borrower shall fail to perform or observe any
term, covenant or agreement contained in this Note to be performed or observed
by the Borrower and, except as set forth in clause (a) above, such failure, if
capable of being remedied, shall remain unremedied for five days after written
notice thereof shall have been given to the Borrower by the Lender; or (d) the
Borrower shall fail to pay any debt for borrowed money or other similar
obligation or liability in excess of $5,000,000 (“Indebtedness”) (excluding
indebtedness evidenced by this Note), or any interest or premium thereon, when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness, or
any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to cause or permit the liquidation of any
collateral securing such Indebtedness, or any such Indebtedness shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or (e) one or more judgments or decrees shall be entered against the Borrower
involving in the aggregate a liability (not paid or fully covered by insurance)
of $5,000,000 or more and the same shall not have been vacated, satisfied,
undischarged, stayed or bonded pending appeal within 10 days from the entry
thereof; or (f) the Borrower shall have commenced or consented to the
commencement of a Proceeding; or the Borrower shall take any action to authorize
or effect any of the actions set forth above in this clause (f); or (g) any
provision of this Note shall at any time for any reason be declared to be null
and void by a court of competent jurisdiction, or the validity or enforceability
thereof shall be contested by the Borrower, or a proceeding shall be commenced
by the Borrower seeking to establish the invalidity or unenforceability thereof,
or the Borrower shall deny that it has any liability or obligation hereunder or
thereunder;

 

then the Lender may (i) declare the outstanding principal amount of this Note
and all other amounts due hereunder to be immediately due and payable, whereupon
the outstanding principal amount of this Note and all such other amounts shall
become and shall be forthwith due and payable, without diligence, presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived and all such amounts, if unpaid, shall bear interest at the rate of
interest set forth in Section 1 hereof, and (ii) except as otherwise set forth
herein, exercise any and all of its other rights under applicable law or
hereunder.

 

Section 8.               Miscellaneous.

 

Section 8.1.            Amendments.  No amendment of any provision of this Note
shall be effective unless it is in writing and signed by the Borrower and the
Lender, and no waiver of any provision of this Note, and no consent to any
departure therefrom, shall be effective unless it is in writing and signed by
the Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that prior to its effectiveness, each such amendment, waiver and
consent must be approved in writing by

 

6

--------------------------------------------------------------------------------


 

each of the senior lenders (if any).  Notwithstanding anything to the contrary
set forth in this Note, the Borrower shall not agree to make any amendment to,
waive any provision of or consent to any departure from (each, a “Note
Amendment”) the GA Notes, unless the Borrower shall also agree to make the same
Note Amendment to this Note; provided, however, that notwithstanding the
foregoing, nothing in this sentence shall be deemed to require the Lender to
agree to any such Note Amendment; and provided further, if Lender shall not
agree to such Note Amendment, Borrower shall not effect such Note Amendment
under the GA Notes.

 

Section 8.2.            Exercise of Remedies.  No failure on the part of the
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

 

Section 8.3.            Unenforceability.  Any provision of this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

 

Section 8.4.            Fees and Expenses.  The Borrower hereby agrees to pay
all costs and expenses (including, without limitation, all fees, expenses and
other client charges of counsel to the Lender) incurred by the Lender in
connection with (i) the preparation, execution, delivery, administration and
amendment of this Note and any related documents, and (ii) the enforcement of
the Lender’s rights, and the collection of all amounts due, hereunder
(collectively, the “Lender’s Costs”).

 

Section 8.5.            Indemnification.  The Borrower agrees to indemnify and
hold harmless (the “Indemnity”) the Lender and each of its directors, officers,
members, employees, agents, affiliates and advisors from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, fees and other client charges of counsel) which may be incurred by
or asserted against the Lender or any such director, officer, employee, agent,
affiliate or advisor in connection with or arising out of any investigation,
litigation or proceeding related to or arising out of this Note or any other
related document or any transaction contemplated hereby or thereby (but in any
case excluding any such claims, damages, losses, liabilities or expenses
incurred solely by reason of the gross negligence or willful misconduct of the
Lender or the indemnitee).  The Indemnity shall survive the payment in full of
this Note.

 

Section 8.6.            Notices.  All notices and other communications provided
for hereunder shall be in writing and shall be mailed, telecopied or delivered,
if to the Lender, to it at its address at 299 Park Avenue, 23rd Floor, New York,
New York 10171, Attn: Mark A. Neporent, Esq., facsimile no.: (212) 891-1540; if
to the Borrower, to it at its address at 500 West Madison, 22nd Floor, Chicago,
Illinois 60661, facsimile no.: (312) 474-7451; or as to any such entity at such
other address as shall be designated by such entity in a written notice to each
such other entity complying as to delivery with the terms of this paragraph. 
All such demands, notices, and other communications shall be effective (i) if
mailed, five days after being deposited in the mails, (ii) if telecopied, when
received, and (iii) if delivered, upon delivery.

 

7

--------------------------------------------------------------------------------


 

Section 8.7.            Jurisdiction.  THE BORROWER AND THE LENDER HEREBY
(A) IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
OR FEDERAL COURT SITTING IN NEW YORK CITY IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS NOTE, (B) WAIVE ANY DEFENSE BASED ON DOCTRINES OF
VENUE OR FORUM NON CONVENIENS, OR SIMILAR RULES OR DOCTRINES, AND
(C) IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH AN ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT.

 

Section 8.8.            Jury Trial.  THE BORROWER AND THE LENDER MUTUALLY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS NOTE.

 

Section 8.9.            Governing Law.  This Note shall be governed by, and
construed and interpreted in accordance with, the internal laws of the State of
New York applicable to contracts made and to be performed therein without
consideration as to conflicts of law.

 

Section 8.10.          Counterparts.  This Note may be executed in any number of
counterparts, each of which, when executed, shall be an original, but all of
which, when taken together, shall constitute one and the same instrument. 
Delivery of an executed counterpart of this Note by telecopier shall be equally
as effective as delivery of an original executed counterpart of this Note.  Any
party delivering an executed counterpart of this Note by telecopier also shall
deliver an original executed counterpart of this Note but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Note.

 

 

[SIGNATURE PAGE TO FOLLOW]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the maker of this Note has executed this instrument on the
date first above written:

 

 

 

SSA GLOBAL TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Kirk J. Isaacson

 

 

Name:

Kirk J. Isaacson

 

Title:

Executive Vice President &

 

 

General Counsel

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PRINCIPAL AND REPAYMENT OF PRINCIPAL

 

Amount
of Principal

 

Principal
Paid or Prepaid

 

Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT

 

[To be executed only upon assignment of the Note]

 

For value received, the undersigned registered holder of the within Note hereby
sells, assigns and transfers unto                 the right represented by such
Note in accordance with Section 6 of such Note, and authorizes SSA Global
Technologies, Inc. to make such transfer on the books of SSA Global
Technologies, Inc. maintained for such purpose, with full power of substitution
in the premises.

 

 

Dated:

 

 

 

 

 

 

(Signature must conform in all respects to the name of holder as specified on
the face of the Note)

 

 

 

 

 

 

(Assignor)

 

 

 

By:

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City) (State) Zip Code)

 

 

 

 

 

Signed in the presence of:

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------
